Citation Nr: 1532474	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In order to better represent the Veteran's stated interests, the claims have been recharacterized and broadened. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for a psychiatric disorder, as secondary to his back conditions, has been raised by the record in his May 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed June 1995 RO decision, service connection for low back pain was denied.
 
2. New evidence received since the June 1995 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1. The June 1995 RO decision denying service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's June 1995 decision, and the claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1995 rating decision, the RO denied the Veteran's claim for service connection for low back pain on the basis that pain alone was not enough to substantiate a claim.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the June 1995 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In this case, since that initial denial, the Veteran has been diagnosed with a specific condition, ankylosing spondylitis; received medical treatment; underwent an examination by the VA; and had a hearing.  The information found in this additional development is new, because the information had not been previously submitted or considered, and it is material, because it relates to the unestablished facts of whether the Veteran has a current condition and whether that condition is related to service.  As such, the Board reopens the Veteran's claim.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

The Veteran's petition to reopen a claim of service connection for a lumbar spine disability is granted.


REMAND

This case requires remand for a number of reasons.  First, at his hearing, the Veteran noted that he was receiving Social Security disability for his back condition.  The Board remands in order to obtain any pertinent records regarding the Veteran's lumbar and cervical conditions from the Social Security Administration.

Second, the Veteran and his representative also testified at his hearing that the Veteran took multiple trips to the emergency room at Memorial Regional Hospital, and the Veteran's claims file does not contain evidence of these records.  The Board must remand to afford the Veteran the opportunity to obtain these records.

The Veteran underwent a VA examination in June 2011, which focused on the Veteran's low back disability.  In his opinion, the VA examiner stated that the Veteran's condition was less likely than not related to service because ankylosing spondylitis was a genetic condition.  The examiner did not specify whether this was a "disease" or a "defect."  This determination is required for the Board to decide the Veteran's claim because a congenital "defect" is not a "disease or injury" within the meaning of applicable legislation and thus is not capable of being service connected for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestation of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-92 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Although service connection cannot be granted for a congenital or developmental "defect," such a defect can be subject to a superimposed disease or injury, and if that disease or injury occurred during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-92 (July 18, 1990).  Thus, the Board must remand for an opinion to determine whether the Veteran's conditions are a disease or defect, and whether the conditions meet the above requirements for service connection.

Finally, the Board must remand for an examination of the Veteran's cervical spine disability.  The June 2011 VA examination focused on the Veteran's low back condition, however, and only briefly mentioned the cervical condition.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, there are competent medical diagnoses that the Veteran has a current disability, and there is competent evidence, in the form of the Veteran's testimony, that he had neck pain in service.  There is also an indication that the present symptoms are linked to the incidents in service, most notably the Veteran's testimony discussing continuous symptoms.  Because of this, the Board is under an obligation to give the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran. All attempts to secure this evidence must be documented in the claims file.

2. The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records from Memorial Regional Hospital.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for lumbar and cervical spine problems.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3. The AOJ must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's lumbar and cervical spine disabilities, so an examination of the cervical spine and an opinion on both the cervical and lumbar spine conditions may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's diagnosis of ankylosing spondylitis and to his hearing transcript, describing its manifestation in service.

c) The examiner must provide an opinion including specific findings as to the lumbar spine:

i) Is the Veteran's current condition (ankylosing spondylitis) a "disease" or a "defect?"  What portion of the spine is impacted? ("Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are).

ii) If the Veteran's claimed condition (ankylosing spondylitis) is considered a "disease," provide an opinion as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

iii) If the Veteran's claimed condition (ankylosing spondylitis) is considered a "defect," provide an opinion as to whether it was as likely as not subjected to a superimposed disease or injury during active service that resulted in disability apart from the congenital or developmental defect.

iv) Are the Veteran's degenerative changes of the spine arthritis or disc disease, and what portion of the spine is impacted? Is it at least as likely as not that such is related to a disease or injury in service, or did such manifest within one year of service separation?  

d) The examiner must provide a diagnosis of all the Veteran's cervical spine disabilities, and, for each diagnosed condition, provide an opinion including specific findings as to the following:

i) Did the Veteran's current condition preexist service as a congenital disease or defect?

ii) If it did preexist service as a congenital disease or defect, is the Veteran's current condition a "disease" or a "defect?" ("Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are).

iii) If it did preexist service as a congenital disease or defect, and if the Veteran's current condition is considered a "disease," provide an opinion as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

iv) If it did preexist service as a congenital disease or defect, and if the Veteran's current condition is considered a "defect," provide an opinion as to whether it was as likely as not subjected to a superimposed disease or injury during active service that resulted in disability apart from the congenital or developmental defect.

v) Regardless of whether the condition preexisted service as a congenital disease or defect, is it at least as likely as not that any current cervical spine disability, to include any degenerative changes of the cervical spine, is related to a disease or injury in service, or, if they are caused by arthritis or disc disease, did they manifest within one year of service separation?

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


